DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5 – 12, 14 – 16, 18 – 20 of U.S. Patent No.10,720,149.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 3, 5 – 12, 14 – 16, 18 of the U.S. Patent.
Here is a comparison between claim 1 of the instant application and claim 1 of the U.S. Patent. 
Instant Application 16/931,806
Patent 10,720,149
Comparison
1. An apparatus, comprising: a storage device; and logic, at least a 
device, the logic to:



receive audio data including speech of a user, the speech relating to a query or request for assistance;
receive audio data including speech of a user captured as part of 
an interaction with a voice menu system, the speech of the user relating to a 
user issue;
Similar
extract one or more features from the audio data, the one or more features including discernable characteristic of the speech of the user;
extract one or more features from the received audio data, the one 
or more features including a vocabulary of the speech of the user;  
Same
compare the one or more extracted features from the audio data to features associated with a plurality of user group models;
compare the one or more extracted features from the received audio data to features associated with a plurality of user group models, wherein each of 

determine a user group model to assign to the user from the plurality of user group models based on the comparison of the one or more extracted features from the received audio data and the features associated with the plurality of user group models;
determine a user group model to assign to the user from the plurality of user group models based on the comparison of the one or more extracted features from the received audio data to the features associated with the 
plurality of user group models, wherein at least one of the one or more 
extracted features associated with the determined user group model comprises 
user characteristics;
Similar
generate a response to the query or request; generate 



provide the generated responsive audio data to the user.
provide the responsive audio data to the user as part of the interaction with the user;  receive additional audio data in response to the responsive audio including the one or more menu options provided to the user;  dynamically update the one or more menu options during the interaction by 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4 – 12, 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US PAP 2018/0293221) in view of Mun (US PAP 2017/0069314).
As per claims 1, 11, Finkelstein et al., teach an apparatus/method, comprising: 
a storage device; and logic, at least a portion of the logic implemented in circuitry coupled to the storage device (paragraphs 43, 298 -302), the logic to:

extract one or more features from the audio data, the one or more features (“compare the feature vectors 142 generated by feature extractor 136 with acoustic models for speech sounds (e.g., speech components). Examples of speech components may include phonemes, phones, diphones, triphones, etc. In some examples, the speech recognition engine 140 may comprise an acoustic representation generator 144 (e.g., acoustic modeler) that evaluates the similarity of a spoken
utterance represented by one or more feature vectors 142 to acoustic models of language sounds.”; paragraphs 44 — 46);
generate a response to the query or request; generate audio data for the response based on the determined user group model for the user; and provide the generated responsive audio data to the user (“the system may customize responses, queries, and other interactions with a particular user in a manner that trains the user to speak to the system using words or phrases that more clearly convey a user's intent.”; paragraphs 248 — 250; 267 — 273).
However, Finkelstein et al. do not specifically teach features including discernable characteristic of the speech of the user; compare the one or more extracted features from the audio data to features associated with a plurality of user group models; determine a user group model to assign to the user from the plurality of user group models based on the comparison of the one or more extracted features from the received audio data and the features associated with the plurality of user group models.
the characteristic data collector 110 may generate inquiries about a user according to at least one or more of criteria among types and frequency of use of mass media frequently used by a user, types and frequency of use of Internet media frequently used by a user, age, gender, place of birth, residence, occupation, education level, hobby, and field of interest. The criteria may be the same as or similar to the ones used to generate a language model group to be applied to a user. ...the characteristic data collector 311 may generate inquiries by extracting a keyword regarding at least one of a specific subject and specific circumstances. In this example, the characteristic data collector 311 may extract a smartphone as a keyword, and may generate an image or inquiry related to a smartphone to make an inquiry to a user. In this case, the characteristic data collector 311 may select at least one or more keywords that have high similarity in each language model group, and at the same time have low similarity between language model groups. The language model group identifier 313 may identify a language model group based on the characteristic data of a user. For example, the language model group identifier 313 may select a language model group by using the characteristic data collected by the characteristic data collector 311 (paragraphs 35 — 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to extract features characteristic of the speech of the user as taught by Mun in Finkelstein et al., because that would help provide an inquiry to a user and receive a user's response to the inquiry (paragraph 55).



As per claims 4, 14, Finkelstein et al. in view of Mun further disclose the one or more extracted features including at least one of a dialect, an accent, and a pronunciation of the speech of the user (“evaluates the similarity of a spoken utterance represented by one or more feature vectors 142 to acoustic models of language sounds.  The acoustic models may comprise data that matches pronunciations of speech components, such as phonemes, to particular words and/or phrases.”; Finkelstein et al. paragraph 46).

As per claims 5, 15, Finkelstein et al. in view of Mun further disclose the determined user group model for the user associated with at least one of a perceived education level of the user, a perceived domain knowledge of the user, and a perceived language literacy of the user (“the characteristic data collector 110 may generate inquiries about a user according to at least one or more of criteria among types and frequency of use of mass media frequently used by a user, types and frequency of use of Internet media frequently used by a user, age, gender, place of birth, residence, occupation, education level, hobby, and field of interest.”; Mun; paragraphs 35 — 48).



As per claims 7, 17, Finkelstein et al. in view of Mun further disclose the determined user group model to specify an order the one or more menu options are provided to the user in the generated responsive audio data (“In one example, where a user utilizes a calendar application that provides reminders, the system may provide a user interface, or may modify an existing user interface, to gather useful data about the user. For example, when providing a reminder the calendar application may provide two default options of Dismiss and Snooze, with the Snooze period selectable in several 5 minute increment’; Finkelstein et al., paragraphs 107 — 111, and 248 - 250).

As per claims 8, 18, Finkelstein et al. in view of Mun further disclose the determined user group model to specify at least one of a dialect, an accent, and a tone of the one or more menu options provided to the user in the generated responsive audio data (“Faint or heavily accented speech is another factor.”; Finkelstein et al., paragraph 140).

As per claims 9, 19, Finkelstein et al. in view of Mun further disclose the determined user group model to specify a vocabulary used to describe the one or more menu options provided to the user in the generated responsive audio data (“intelligent assistant system 20 may customize the user interface to provide additional opportunities for collecting user data that may be used to enhance user experiences. In some examples, such data may be utilized with machine learning techniques to learn user preferences and make predictions from such information. In one example, where a user utilizes a calendar application that provides reminders, the system may provide a user interface, or may modify an existing user interface, to gather useful data about the user. For example, when providing a reminder the calendar application may provide two default options of Dismiss and Snooze, with the Snooze period selectable in several 5 minute increments.”; Finkelstein et al., paragraphs 107 — 111, and 248 - 250).

As per claims 10, 20, Finkelstein et al. in view of Mun further disclose the logic to generate visual data in response to the received audio data based on the determined interaction model and to provide the generated responsive visual data to the user (“display two different Snooze selectors with different labels--"Not now I'm busy" and "Not now, it's not important."”; Finkelstein et al., paragraphs 248 — 250).

6.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (US PAP 2018/0293221) in view of Mun (US PAP 2017/0069314); and further in view Shozakai et al. (US PAP 2009/0138263).

Shozakai et al. disclose that the pattern models are generated using HMMs (Hidden Markov Models). For example, speech varies in time span with the speaking speed and has a characteristic shape (spectral envelope) in the frequency domain according to the content of an utterance (paragraphs 46, 47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine speed of the speech as taught by Mun in Finkelstein et al., because that would help provide an inquiry to a user and receive a user's response to the inquiry (Mun; paragraph 55).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kanevsky et al. teach a language model adaptation via network of similar users.  Braho et al. teach a method and system for considering information about an expected response when performing speech recognition.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658